Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-2002

Bronson v. Demming
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-2461




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bronson v. Demming" (2002). 2002 Decisions. Paper 763.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/763


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________


                          No. 00-2461 & 01-2430
                               ___________


                           PURCELL BRONSON
                                     Appellant in no. 00-2461
                            v.
NORMAN DEMMING; JOHN GRUTKOWSKI; D. JONES; PROGRAM REVIEW
     COMMITTEE; ATTORNEY GENERAL OF PENNSYLVANIA
                                Appellees
                       ___________


                          PURCELL BRONSON
                                          Appellant in no. 01-2430
                                    v.
NORMAN DEMMING; CHET BEGGS; JOHN GRUTKOWSKI; DAVID BARASCH
                                          Appellees
                              ___________
            On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                     (00-CV-0141 & 00-CV-1019)
           District Judge: The Honorable A. Richard Caputo
                              ___________
           Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            November 1, 2002


  Before: SLOVITER and FUENTES, Circuit Judges and FULLAM*, District Judge


                     (Opinion Filed: November 22, 2002 )
* The Honorable John P. Fullam, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.

                                  ________________________

                                   OPINION OF THE COURT
                                  ________________________

FUENTES, Circuit Judge:

        Petitioner Purcell Bronson appeals the District Court’s denial of his petitions for writs

of habeas corpus filed pursuant to 28 U.S.C. § 2241(c)(3).      In his petitions, Bronson alleged

that his constitutional rights were violated by his confinement in the Restrictive Housing Unit

at the State Correctional Institution at Dallas, Pennsylvania.       Because we agree with the

District Court that petitioner’s claims are not cognizable in a habeas corpus action, we affirm.

                                I. Facts and Procedural Background

        The factual allegations underlying this case are well known to the parties, and therefore,

they are not detailed here, except to the extent that they directly bear upon the analysis.

Petitioner brought two pro se petitions for writs of habeas corpus in the United States District

Court for the Middle District of Pennsylvania.        In his petitions, Bronson challenged the

constitutionality of two administrative decisions, each made after an administrative hearing was

conducted, which resulted in his confinement to administrative custody in the Restricted

Housing Unit (RHU) under disciplinary conditions of confinement.        In each of the petitions

Bronson alleged that he was confined in the RHU in disciplinary conditions in violation of his

constitutional rights.   Specifically Bronson alleged that he was not allowed representation,

witnesses in his defense, or an impartial hearing tribunal prior to his confinement in the RHU

                                               -2-
and that the confinement decision           was made in retaliation for legal activities he undertook

against prison officials. He also alleged that his confinement for 6 years is so atypical as to

create a liberty interest subject to due process. Based on these allegations, Bronson asserted

claims under the First, Eighth, and Fourteenth amendments.

        Both cases were referred to a United States Magistrate Judge for a report and

recommendation.      The Magistrate Judge issued a separate report addressing the merits of each

of the petitions, noting that the allegations of the second petition are similar to those of the

first except that, in the latter case, petitioner alleged that he had exhausted his state court

remedies.    The Magistrate Judge recommended that both petitions be dismissed.             The District

Court entered a memorandum opinion in each case, adopting the Report and Recommendation

of the Magistrate Judge and denying petitioner’s objections. The District Court noted that its

dismissal of the habeas corpus petitions was without prejudice to petition’s right to reassert

his claims in the context of a properly filed civil rights complaint.             Bronson filed motions

for reconsideration of the denial of both his petitions.           The District Court denied his motion

for reconsideration of the denial of his earlier filed petition for writ of habeas corpus.

Bronson then filed a notice of appeal from the District Court’s orders denying his petition for

writ of habeas corpus and his motion for reconsideration.               Bronson also filed a motion for

reconsideration of the denial of his later filed habeas corpus petition, which he subsequently

withdrew.     Bronson then filed a notice of appeal from the District Court’s order denying his

later filed habeas corpus petition.        This Court consolidated the appeals, appointed counsel to




                                                      -3-
represent appellant and        issued a certificate of appealability on the issue of whether

petitioner’s claims are cognizable in a habeas corpus action.

                                II. Jurisdiction and Standard of Review

        The District Court exercised jurisdiction over this matter under 28 U.S.C. § 2241. We

have appellate jurisdiction under 28 U.S.C. § 1291.

        This Court applies a plenary standard of review when the district court dismisses a

habeas corpus petition based on its review of the record and does not conduct an evidentiary

hearing, as in this case. See Everett v. Beard, 290 F.3d 500, 507 (3d Cir. 2002).

                                             III. Discussion

        Bronson asserts on appeal that he may properly challenge the conditions of his

confinement by seeking habeas relief.         In the alternative, Bronson asserts that, should this

Court hold that his claims lie in § 1983, the proper remedy is to remand the case to District

Court with an instruction to construe the petition as a civil rights complaint.        Respondents

assert that this case is factually similar to Leamer v. Fauver, 288 F.3d 532 (3d Cir. 2002) in

which we held that unless a claim would fall within the “‘core of habeas’ and require sooner

release if resolved in the plaintiff’s favor, a prison confinement action such as this is properly

brought under § 1983.” Id. at 544. Respondents assert that this Court should not remand the

case to District Court with an instruction to treat the petition as a civil rights action because

Bronson has extensive litigation experience and chose to bring a habeas action in order to

circumvent the three strikes provision of the Prisoner Litigation Reform Act of 1995, 28




                                                   -4-
U.S.C. § 1915(g), which would bar him from bringing a § 1983 action without the payment of

fees.

        In Leamer v. Fauver, the plaintiff brought suit under § 1983, complaining of his

placement in a Restricted Activities Program as a result of his inability to progress in therapy

while being denied the ability to attend therapy because of the status assigned to him.    Under

the terms of his sentence, he was to receive specialized treatment for his physical and mental

problems and be released only when he was capable of making an acceptable social adjustment

in the community.     The District Court dismissed plaintiff’s complaint because    it understood

plaintiff to be implying that his sentence was longer than it should have been and therefore

concluded that relief could only be sought through a writ of habeas corpus. We reversed based

in part on our conclusion that plaintiff was challenging the conditions of his   confinement and

that such a challenge was properly brought under § 1983.         We reasoned that     a favorable

determination on plaintiff’s claim would not necessarily mean that he would serve a shorter

sentence and, therefore, plaintiff’s claim could not be brought as a petition for habeas relief.

        In Preiser v. Rodriguez, 411 U.S. 475 (1973), the Supreme Court explained that “habeas

corpus is the appropriate remedy for state prisoners attacking the validity of the fact or length

of their confinement[.]” Id. at 490.    The Court further noted that prisoners’ claims relating to

“the States’ alleged unconstitutional treatment of them while in confinement” are more

appropriately presented pursuant to § 1983. Id. at 499.




                                                 -5-
           In Leamer v. Fauver, we explained the Supreme Court jurisprudence concerning the

distinction between the availability of § 1983 relief and the availability of habeas relief as

follows:

                  whenever the challenge ultimately attacks the “core of
                  habeas”–the validity of the continued conviction or the fact or
                  length of the sentence–a challenge, however denominated and
                  regardless of the relief sought, must be brought by way of a
                  habeas corpus petition. Conversely, when the challenge is to a
                  condition of confinement such that a finding in plaintiff’s favor
                  would not alter his sentence or undo his conviction, an action
                  under § 1983 is appropriate.

288 F.3d at 542.       In this case, Bronson wishes to be released from one type of confinement

to another. No matter what the outcome of Bronson’s habeas petition, neither the fact nor the

length of his incarceration will be affected. Habeas relief is therefore unavailable.

           Finally, we reject Bronson’s requests to remand the habeas cases to the District Court

to be treated as complaints filed pursuant to § 1983.             In their opposition brief, respondents

asserted that, if the Court remands with instructions to treat Bronson’s habeas petitions as

complaints under § 1983, Bronson would still be subject to the provisions of the Prisoner

Litigation Reform Act of 1995, including the three strikes provision of 28 U.S.C. § 1915(g),

and the exhaustion requirement.         Respondents claim that Bronson attempted to circumvent

these provisions by filing the instant matters as habeas actions.            Bronson’s failure to offer a

response to these claims leads us to conclude that remand would be pointless.

                                              IV. Conclusion




                                                     -6-
        After carefully considering the arguments discussed above and all other arguments

advanced by the petitioner in support of his assertion that the District Court erred in denying

his petition for writ of habeas corpus, we affirm the District Court’s decision and dismiss

Bronson’s petition without prejudice to any right he may have to assert his claims in a properly

filed civil rights complaint.

_____________________________

TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.

                                                           By the Court,

                                                           /s/ Julio M. Fuentes

                                                           Circuit Judge




                                              -7-